Order unanimously affirmed. Memorandum: There was handed up during the argument, with the consent of both parties, a certified copy of the stenographic minutes taken on March 1, 1951, from which it appears that adequate time was allowed to lapse between the date of conviction and the date of sentence. Both *587parties agreed that the court might consider this document and make it a part of the record on appeal. (Appeal from order of Wyoming County Court dismissing a writ of habeas corpus and remanding relator to custody of Warden of Attica Prison.) Present — Williams, P. J., Goldman, Halpern, McClusky, and Henry, JJ.